IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2755 Disciplinary Docket No. 3
                                :
                Petitioner      :           No 153 DB 2020
                                :
           v.                   :           Attorney Registration No. 71764
                                :
JAMI SEGOTA,                    :           (Chester County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 4th day of November, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Jami Segota is suspended on consent

from the Bar of this Commonwealth for a period of six months. Respondent shall comply

with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).